Citation Nr: 1220062	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred from March 31, 2009 to April 4, 2009


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to July 1996, from March 2003 to August 2003, and again from August 2006 to October 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination by Department of Veterans Affairs (VA) Medical Center (MC) in Albany, New York.  

The Veteran had a video hearing before the undersigned in April 2012 at the Regional Office (RO) in Albany, New York and the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The medical evidence shows that the Veteran entered the emergency room for treatment at Ellis Hospital on March 31, 2009 with complaints of severe chest pain radiating to the left chest and to the left upper extremity.  

2. Cardiac workup was unremarkable, but the Veteran was admitted to the cardiac ward.  Further tests were deemed necessary by Ellis Hospital physicians, to include an April 3, 2009 consultation by a private cardiologist.  

3.  VA notes document the fact that the Veteran's mother contacted the VA medical center (VAMC) in Albany, New York on April 2, 2009.  She advised VA that the Veteran had been admitted and asked them to call him at the hospital.

4.  VA notes document the fact that the VA OEF-OIF Program Manager called the Veteran at the hospital who advised her that they were still running tests and he might be at the hospital for a couple more days.

5.  The Veteran was discharged on April 3, 2009.

6.  There is no evidence of record to indicate that the Veteran or anyone acting on his behalf was told to transfer to a VA facility despite two documented contacts with VA. 

7.  There is no evidence of record to indicate that appropriate VA facilities were available for the Veteran to be transferred to, at any point during the Veteran's hospital stay; notwithstanding after the fact "determination" by the Chief of Staff that such facilities were available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from emergency care provided at a non-VA facility from March 31, 2009 to April 4, 2009, have been met. 38 U.S.C.A. §§ 1725 and 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the Veteran's hospitalization in March 2009, he was enrolled in the VAMC in Albany, New York, receiving ongoing treatment. 

On March 31, 2009, the Veteran was working as a bus driver when he experienced atypical chest pains.  He was transported to the nearest hospital, Ellis Hospital, and admitted to the cardiac ward.  The Veteran states that he told the admitting staff that he was a veteran enrolled in the VA health care system and carried no other health insurance.  

VA records document the fact that on April 2, 2009, the Veteran's mother called the VAMC in Albany to let them know he was currently hospitalized and asked them to call the Veteran.  VA records document the fact that the VA's OEF-OIF Program Director did call the Veteran who advised that he expected to be in the hospital for a couple of more days .  

The Veteran states VA never instructed him to seek a transfer nor did he have any other knowledge that he was supposed to seek a transfer.  Such is consistent with VA's notes of record, including the phone call by the Veteran's mother to VA and VA's phone call to the Veteran.  

Ellis Hospital ran cardiac workup as deemed necessary and ultimately diagnosed him with atypical chest pain of unknown etiology and abnormal liver function tests.  The Veteran was discharged home on April 4, 2009.

Initially, it must be noted that the medical care the Veteran received was not for a service-connected disability.  The Veteran is service connected for major depressive disorder (MDD) rated as 30 percent disabling and is not service connected for any cardiovascular disorder.  The record, additionally, does not contain any indication that the Veteran was told that VA would authorize payment for this private medical treatment. The Veteran does not dispute these facts. Therefore, a preponderance of the evidence is against payment or reimbursement for private medical care, under the provisions of 38 U.S.C.A. §§ 1703 or 1728.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1002 (the implementing regulations). Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  To be eligible for reimbursement under this Act the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (emphasis added). Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

The Veteran, as of March 31, 2009, was in the VA health care system receiving treatment at the VAMC in Albany, New York.  He had no other health coverage at the time of the Ellis Hospital admission.  The Veteran is personally liable for the medical expenses incurred from March 31, 2009 to April 4, 2009. 

The VAMC in Albany allowed reimbursement of the Veteran's medical expenses associated with the initial ER visit on March 31, 2009, but denied the remainder of the claim finding the Veteran's emergent symptoms had stabilized and, therefore, he could have transferred to a VA facility.  Specifically, the VAMC Chief of Staff reviewed the records and determined that the Veteran was stable enough on March 31, 2009 after the initial ER visit and could have safely been transferred to a VA facility. 

The Veteran testified that he had no understanding of what he was supposed to do in a medical emergency and merely did as his physicians told him to do.  He claims he told the private hospital he only had VA health coverage and he supplied records showing his mother called the VAMC on April 2, 2009 alerting them to his medical condition.  At no time did the private hospital or the VAMC attempt to transfer him to a VA facility.  

The crucial inquiries here go to the feasibility of other VA facilities during the course of the Veteran's treatment and whether the Veteran's condition was considered an emergency.

Ellis Hospital is within 2 miles of the Veteran's home whereas the closes VAMC, located in Albany, NY, is within 20 miles of his home.  Geographically, the VAMC is less feasible in a true medical emergency. 

The VAMC concluded the Veteran's condition stabilized at some point on March 31, 2009 where he could have been transferred to the VAMC.  The Board disagrees. 

Private treatment records indicate the Veteran was admitted on March 31, 2009 with atypical chest pains and tests were conducted on that day showing abnormal liver functioning.  Additional tests were done on April 1, 2009 and April 2, 2009 leading to a consultation with a specialist on April 3, 2009.  Although the etiology of the chest pains could not be determined, no medical professional indicated the Veteran had "stabilized" or could otherwise be safely transferred to a VA facility.

The records also show the VAMC was contacted during the hospitalization and did not instruct the Veteran to be transferred to a VA facility.

Accordingly, the record makes clear the Veteran was transported by ambulance to the closest medical facility, which happened to be a private hospital, complaining of atypical chest pains.  Tests were conducted for several days to ascertain the likely diagnosis and etiology of the chest pains.  The nearest VA facility was contacted, but did not request or otherwise require a patient transfer.  

VA has not contested the emergent nature of the medical care received by the Veteran on the dates in question. Rather, the VAMC Chief of Staff concluded that the Veteran was stable on March 31, 2009 and could have transferred to the VAMC. 

The hospital treatment records do not support a finding that the Veteran stabilized prior to his discharge on April 4, 2009.  Nor is there any evidence of record that suitable VAMC facilities were available.  And, even if  suitable VAMC facilities were available during the dates in question, there is no evidence to support a finding that transfer to such was feasible.  Indeed, there is evidence to the contrary. 

From the records it is also clear the Veteran contacted the VAMC and a transfer was not requested.  

Based on the foregoing, the Board concludes that the Veteran is entitled to reimbursement for his non-VA medical treatment from March 31, 2009 to April 4, 2009. 


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred from March 31, 2009 to April 4, 2009 is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


